In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00437-CR
     ___________________________

     JARRED HARGROVE, Appellant

                    V.

         THE STATE OF TEXAS


   On Appeal from the 16th District Court
          Denton County, Texas
       Trial Court No. F17-3057-16


   Before Kerr, Pittman, and Birdwell, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      In one point, appellant Jarred Hargrove appeals his conviction for assault on a

public servant. Hargrove acknowledges that he did not preserve his sole argument on

appeal. However, he asks this court to overrule controlling authority concerning error

preservation from our state’s highest criminal court. Because we are bound to follow

this precedent in the hierarchy of ordered justice, we hold that Hargrove forfeited his

argument, and we affirm the conviction.

                                  I.     Background

      Hargrove was indicted for assault against a public servant. See Tex. Penal Code

Ann. § 22.01(b)(1). He entered a plea of guilty without a plea agreement, but he went

to the jury for a trial on punishment.

      At trial, the State established that Hargrove served as a groomsman at a

wedding in Aubrey, Texas on the afternoon of August 4, 2017. During the reception

that evening, Hargrove caught the attention of an off-duty police officer, Jared Bryant.

Officer Bryant saw Hargrove slumped over in a chair with his eyes closed. According

to Officer Bryant, Hargrove “just didn’t seem okay.” Officer Bryant asked Hargrove

if he needed help.      Hargrove said he was fine.      Believing that Hargrove was

intoxicated, Officer Bryant decided to keep an eye on him.

      Later that evening, Officer Bryant went to the bathroom, and when he

emerged, he saw Hargrove shirtless in the lobby. There was a running pickup truck

parked out front with no one inside. Hargrove stated that he was leaving. Officer

                                           2
Bryant followed Hargrove outside, asking him if he had a ride. Hargrove responded

that he was his own ride.

       Officer Bryant stepped in front of Hargrove to prevent him from walking any

closer to the truck and told him that he should not be driving. Hargrove became

aggressive and struck Officer Bryant in the face. Hargrove then tackled Officer

Bryant around the midsection. A uniformed officer, Abram Salinas, broke up the

altercation and restrained Hargrove, taking him to the ground. Once they separated,

Officer Bryant went back inside. Hargrove calmed down and went to smoke a

cigarette in the parking lot. Officer Salinas asked the wedding coordinator to call the

police for additional units.

       Officer Kevin Souders responded to the scene. In the darkened parking lot,

Officers Salinas and Souders approached Hargrove, shining a flashlight in his

direction. Hargrove asked Officer Souders to move the flashlight out of his eyes.

Officer Souders moved the flashlight to the side, but Hargrove insisted that the light

was still too bright. Officer Salinas suggested that Hargrove sit on the curb, and

Hargrove did so while yelling profanities at Officer Souders. Officer Souders asked

Hargrove what rank he had obtained in the military, and Hargrove responded that he

was a corporal. Officer Souders said he himself was a staff sergeant—a higher rank—

and told Hargrove to “lock it up.”




                                          3
      At this, Hargrove became enraged. He stood from the curb and shouted into

Officer Souders’s face. He spat into the lens of Officer Souders’s body camera.

Finally, Hargrove slapped Officer Souders on the left side of his face.

      Officer Salinas drew his taser and instructed Hargrove to get on the ground.

Hargrove eventually complied and was arrested.1

      In closing, the State emphasized Hargrove’s intoxication and the evidence that

he intended to drive home: “We all saw him. He was intoxicated while he was in

public, and he drove his car, and he intended to drive all the way home.” The State

argued that Hargrove’s apparent plan to drive while intoxicated made his conduct

worthy of a stiffer punishment. Hargrove did not object to this line of argument.

      Following deliberations, the jury recommended a punishment of two years’

confinement, and the trial court sentenced Hargrove accordingly. Hargrove appeals.

                                 II.    Preservation

      In his only point, Hargrove complains of improper jury argument. Hargrove

contends that the State exceeded permissible boundaries when it treated his assault

case “as a charge for driving while intoxicated.” Hargrove insists that by focusing on

potential intoxicated driving, the State injected facts from outside the record, invited

speculation, and inflamed the jury.


      1
       By way of background, the jury also heard evidence concerning Hargrove’s
criminal history, his otherwise good character, and his post-traumatic stress disorder
from family tragedy and two tours in Afghanistan.


                                           4
      Hargrove admits that he did not object to the State’s closing argument.

Hargrove also acknowledges that when a defendant fails to timely object, he will

forfeit a complaint concerning even an incurably improper jury argument, as has been

the rule since the time of Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996).

      However, Hargrove asks us to “reconsider” Cockrell. He urges us to return to

the rule that Cockrell overturned: that incurably improper jury arguments are not

subject to preservation requirements. See Montoya v. State, 744 S.W.2d 15, 37 (Tex.

Crim. App. 1987) (op. on reh’g), overruled by Cockrell, 933 S.W.2d at 89; Romo v. State,

631 S.W.2d 504, 505–06 (Tex. Crim. App. [Panel Op.] 1982), overruled by Cockrell, 933
S.W.2d at 89.

      But Cockrell is not ours to reconsider, and as an intermediate appellate court, we

are bound to follow it. See Sell v. State, 488 S.W.3d 397, 399 (Tex. App.—Fort Worth

2016, pet. ref’d); Wiley v. State, 112 S.W.3d 173, 175 (Tex. App.—Fort Worth 2003,

pet. ref’d). Moreover, the court with ownership of that line of authority has made

clear that Cockrell is here to stay. The court of criminal appeals has been invited

multiple times to overturn Cockrell, and each time it has refused. See Hernandez v. State,

538 S.W.3d 619, 623 (Tex. Crim. App. 2018); Threadgill v. State, 146 S.W.3d 654, 670

(Tex. Crim. App. 2004); Mathis v. State, 67 S.W.3d 918, 927 (Tex. Crim. App. 2002)

(“Appellant urges us to overrule Cockrell v. State . . . .            [W]e decline to

overrule Cockrell, a case perfectly in line with Rule of Appellate Procedure 33.1 and the

policies underlying preservation of error.”).

                                            5
       Under controlling precedent, then, the right to a trial untainted by improper

jury argument is forfeitable and subject to the normal rules of error preservation. See

Hernandez, 538 S.W.3d at 622. To preserve a complaint under those rules, a party

must have presented to the trial court a timely request, objection, or motion stating

the specific grounds, if not apparent from the context, for the desired ruling. Tex. R.

App. P. 33.1(a)(1); Thomas v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016).

Further, the party must obtain an express or implicit adverse trial-court ruling or

object to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407
S.W.3d 259, 262–63 (Tex. Crim. App. 2013); Martinez v. State, 17 S.W.3d 677, 686

(Tex. Crim. App. 2000). Absent an objection to jury argument, nothing is presented

for review. Threadgill, 146 S.W.3d at 667; Cockrell, 933 S.W.2d at 89.

       Because Hargrove did not object and obtain an adverse ruling, his complaint is

not preserved for our review. See Tex. R. App. P. 33.1(a). We therefore overrule

Hargrove’s sole point.

                                    III.   Conclusion

       We affirm the trial court’s judgment.


                                                         /s/ Wade Birdwell
                                                         Wade Birdwell
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 6, 2019

                                              6